In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00312-CR

JEFFREY LEE MANNS, Appellant                 §    On Appeal from the 396th District
                                                  Court

                                             §    of Tarrant County (1213452D)
V.
                                             §    March 26, 2020

                                             §    Opinion by Justice Bassel
THE STATE OF TEXAS                           §    (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the order of the trial court is

affirmed.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel